Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 31,
2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00365-CV

           IN THE ESTATE OF WAJIH ARIF SAFI, DECEASED

                     On Appeal from Probate Court No. 3
                           Harris County, Texas
                       Trial Court Cause No. 449,677


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed February 14, 2018. On May 18,
2018, appellant, Somaiah Kholaif, filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Boyce, Busby, and Donovan.